Title: To James Madison from Thomas W. Fox, 8 June 1802 (Abstract)
From: Fox, Thomas W.
To: Madison, James


8 June 1802, Falmouth. Reports that the market for wheat and flour “at present is favourable for the produce of the U. S.” Flour is scarce in northern France; “it appears that their wants are considerable—a great deal of Wheat is arrived and expected there from Dantzic and other parts of the North.… A great many Cargoes of Flour have arrived at this port lately for orders, and been forwarded to different ports in France and Spain. Trade in general is dull in most parts of England—there is a report of a commercial treaty being on foot between this Country and France; it is the opinion of many, that if it should take place, it will not be so advantageous for this Country as the former. Freights continue to fall; but American Vessels are sought after for many voyages, their Masters being in general active and clever men, and their Vessels sail fast.” In a postscript, notes that he is signing for his brother, who has gone to the country.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp. Signed by Thomas W. Fox “for Rob: W. Fox.”



   
   A full transcription of this document has been added to the digital edition.

